 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TRAVIS RUTLEDGE,                                 No. 2:18-cv-1091-EFB P
12                         Plaintiff,
13           v.                                        ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    LASSEN COUNTY JAIL, et al.,
15                         Defendants.
16

17          Plaintiff is a county inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

19   U.S.C. § 636(b)(1).

20          On July 18, 2018, the court screened plaintiff’s complaint pursuant to 28 U.S.C. § 1915A.

21   The court dismissed the amended complaint, explained the deficiencies therein and granted

22   plaintiff thirty days in which file an amended complaint to cure the deficiencies. ECF No. 9.

23   The order warned plaintiff that failure to comply would result a recommendation that this action

24   be dismissed. The time for acting has passed and plaintiff has not filed an amended complaint, or

25   otherwise responded to the court’s order.

26          A party’s failure to comply with any order or with the Local Rules “may be grounds for

27   imposition by the Court of any and all sanctions authorized by statute or Rule or within the

28   inherent power of the Court.” E.D. Cal. Local Rule 110. The court may dismiss an action with or
                                                       1
 1   without prejudice, as appropriate, if a party disobeys an order or the Local Rules. See Ferdik v.
 2   Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (district court did not abuse discretion in
 3   dismissing pro se plaintiff’s complaint for failing to obey an order to re-file an amended
 4   complaint to comply with Federal Rules of Civil Procedure); Carey v. King, 856 F.2d 1439,
 5   1440-41 (9th Cir. 1988) (dismissal for pro se plaintiff’s failure to comply with local rule
 6   regarding notice of change of address affirmed).
 7          Accordingly, it is hereby ORDERED that the Clerk is directed to randomly assign a
 8   United States District Judge to this case.
 9          Further, it is RECOMMENDED that this action be DISMISSED without prejudice. Fed.
10   R. Civ. P. 41(b); E. D. Cal. Local Rule 110.
11          These findings and recommendations are submitted to the United States District Judge
12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
13   after being served with these findings and recommendations, any party may file written
14   objections with the court and serve a copy on all parties. Such a document should be captioned
15   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
16   objections shall be served and filed within fourteen days after service of the objections. The
17   parties are advised that failure to file objections within the specified time may waive the right to
18   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
19   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
20   Dated: October 2, 2018.
21

22

23

24

25

26

27

28
                                                        2
